           Case 2:20-cv-00980-WBV-DPC Document 90 Filed 08/31/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

                                                )
                                                )
 AHMED BAQER, et al.,                           )   CIVIL ACTION
                                                )
            Plaintiffs,
                                                )   Case No. 2:20-cv-00980-WBV-DPC
 v.                                             )
                                                )   DISTRICT JUDGE:
 ST. TAMMANY PARISH                             )   WENDY B. VITTER
 GOVERNMENT, et al.,                            )   SECTION “D”
                                                )
            Defendants.
                                                )   MAGISTRATE JUDGE:
                                                )   DONNA PHILLIPS CURRAULT
                                                )   DIVISION “2”
                                                )

PLAINTIFFS’ RESPONSE TO DEFENDANTS’ SUPPLEMENTAL MEMORANDUM IN
      SUPPORT OF DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

      NOW COME the Plaintiffs, by and through their counsel of record, JACOB LITIGATION,

INC., ROMANUCCI & BLANDIN, and the GLORIOSO LAW FIRM, and in response to

Defendants’ supplemental memorandum in support of Defendants’ Motion for Protective Order,

state as follows:

      I.      INMATE MOVEMENT REPORTS AND GRIEVANCES RELATED TO THE
              HOLDING CELLS

      Defendants’ supplemental memorandum and responses to request for production relating to

inmate movement reports and grievances from the holding cells provide a substantially more

compliant response to Plaintiffs’ Class Request for Production of these items. Defendants have

now produced all inmate movement reports for March 2019 through the present, which identified

the specific holding cell in which specific inmates were held. Further, Defendants have produced

all grievances from inmates in the holding cells from March 2019 to the present.
         Case 2:20-cv-00980-WBV-DPC Document 90 Filed 08/31/20 Page 2 of 4




   II.      VIDEO RECORDING OF THE ST. TAMMANY PARISH HOLDING CELLS

         Defendants have informed the Plaintiffs and the Court that recordings are maintained on

STPSO servers for approximately two weeks before they are written over and no longer available

for copying purposes. Further, Defendants contend there is no central housing location or listing

of all videos that have been copied and preserved. Videos are copied on a case by case basis if an

incident or unusual occurrence takes place within the facility. The video footage is stored in

boxes in the jail administration or the facility’s disciplinary office and categorized by year and

incident type. There are approximately 450 disks located in the jail administration and several

hundred maintained in the disciplinary office of the facility for March 2019 through the present

         Although Defendants’ supplemental memorandum provides Plaintiffs with a better

understanding of the amount of video footage in Defendants’ possession, it is still unclear what

qualifies as an “incident type” by which the videos are organized. For example, it is unclear

whether video footage was saved by Parish staff as a result of the numerous grievances that were

filed by inmates while they were being held in the holding cells. If there are any videos that were

copied and stored as a result of a complaint or grievance into the crowding conditions at the St.

Tammany Parish Jail holding cells, those videos should be produced. If there are any videos

from a time period that overlap in time with grievances related to the conditions of the holding

cells, those videos should be produced. Specifically, those time periods include, based on review

of the grievances provided on August 28, 2020:

   •     March 15, 2019-March 30, 2019
   •     April 30, 2019-May 15, 2019
   •     June 21, 2019
   •     July 9, 2019-July 18, 2019
   •     February 1, 2020-February 3, 2020
   •     February 18, 2020- March 3, 2020
      Case 2:20-cv-00980-WBV-DPC Document 90 Filed 08/31/20 Page 3 of 4




Plaintiff respectfully request that Defendants produce those videos, categorized by date, that

overlap with these grievances. Further, Plaintiff requests any videos depicting any of the named

Plaintiffs from March 2019 to the present.

   III.      JAIL MEDICAL FILES

          Defendants have appropriately supplemented their response to production with updated

records from Plaintiff Guillot, Jr., and has represented that production is complete for Plaintiffs

Baqer and Guillot, Sr.



                                              Respectfully Submitted,

Date: August 31, 2020                          /s/ Ian Fallon       _
                                              Attorney for Plaintiffs

                                              Antonio M. Romanucci (pro hac vice)
                                              Bhavani K. Raveendran (pro hac vice)
                                              Nicolette A. Ward (pro hac vice)
                                              Ian P. Fallon (pro hac vice)
                                              ROMANUCCI & BLANDIN, LLC
                                              321 N. Clark Street, Suite 900
                                              Chicago, IL 60654
                                              Tel: (312) 458-1000
                                              Fax: (312) 458-1004
                                              aromanucci@rblaw.net
                                              b.raveendran@rblaw.net
                                              nward@rblaw.net
                                              ifallon@rblaw.net

                                              Devon M. Jacob (pro hac vice)
                                              JACOB LITIGATION, INC.
                                              P.O. Box 837
                                              Mechanicsburg, PA 17055-0837
                                              Tel: (717) 796-7733
                                              djacob@jacoblitigation.com

                                              Maria B. Glorioso (#24435), T.A.
                                              Vincent J. Glorioso, Jr. (#6064)
                                              THE GLORIOSO LAW FIRM
                                              2716 Athania Parkway
Case 2:20-cv-00980-WBV-DPC Document 90 Filed 08/31/20 Page 4 of 4




                             Metairie, LA 70002
                             Tel: (504) 569-9999
                             Fax: (504) 569-9022
                             maria@gtorts.com
